DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose an apparatus in a form of a cable panel (26, figure 1) comprising a cable (52, figures 1-2) for transmitting power and data from power sourcing equipment to a powered device in a Power over Ethernet (PoE) system (see abstract and paragraphs (0071-0013 and 0036-0038); and plugs at each end of the cable in a form of a connector assembly (54, figure 2) at each end of the cable (52), at least one of the plugs comprising at least one resistor (136, paragraphs 0071, 0073, 0045, and 0048), such as found in Scherer et al. (US 2014/0313042).  The prior art of record does not teach or suggest, in the claimed combination, power capacity of the cable being identified at the power sourcing equipment based on the at least one resistor located in the cable’s plug.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 27, 2021